                                                                     FILED
                                                                  IN CLERK'S OFFICE
                                                       ^      US DISTRICT COURT E.D.N.Y.


                                                              *     JAN 30 2020       *
    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK                              BROOKLYN OFFICE

     SALIK BEY, CLYDE PHILLIPS, STEPHEN   MEMORANDUM, ORDER,
     SEYMOUR, and TERREL JOSEPH           JUDGMENT, and STAY

                     Plaintiffs,          18-CV-4655

     - against -

     CITY OF NEW YORK, DANIEL NIGRO,
     SHENECIA BEECHER, KAREN
     HURWITZ, FNDY, JOHN AND JANE
     DOES 1-10.


                      Defendants.




    Parties:                                   Appearances:

    For Plaintiffs                             Tahanie A. Aboushi
                                               The Aboushi Law Firm
                                               1441 Broadway, Ste. 5036
                                               New York, NY 10018
                                               (212)391-8500
                                               Fax: (212)391-8508
                                               Email: tahanie@aboushi.com

                                               Aymen A. Aboushi
                                               The Aboushi Law Firm
                                               1441 Broadway, Ste. 5036
                                               New York, NY 10018
                                               (212)391-8500
                                               Fax: (212) 391-8508
                                               Email: avmen@aboushi.com



    For Defendants                             Andrea Mary O'Connor
                                               New York City Law Department
                                               100 Church Street, Room 2-104
                                               New York, NY 10007
                                               (212)356-4015
                                               Fax: (212)356-1148
                                               Email: aoconnor@law.nyc.gov




¥
